Citation Nr: 1043209	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-16 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for major depressive disorder, 
claimed as mental problems.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Angela M. Barner, Law Clerk


INTRODUCTION

The Veteran had active duty from November 1971 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefit sought on appeal.  

The Veteran testified at a hearing before the Board in June 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to service-connection 
for major depression, claimed as mental problems. 

The Veteran's July 1971 entrance examination is devoid of a 
preexisting psychiatric disorder.  At his June 2010 hearing, the 
Veteran indicated that he may have been seen by a medical board 
in 1972, and the records clearly indicate that he had early 
service separation, possibly due to psychiatric reasons.  In 
addition, there is a notation on his August 1972 separation 
examination that indicated a character and behavior disorder.  As 
such, it is pertinent that his service personnel records are 
associated with his claims file.  

Further, at the hearing, the Veteran indicated that there are 
outstanding medical records from the VA treatment facility in 
Oklahoma City.  Currently, treatment records from the Oklahoma 
City VA medical center, from February 2006 to February 2008, are 
associated with the claims file.  The Veteran was, however, 
clearly seen at the VA medical center in Oklahoma City in 1996 
for psychosis and a mood disorder, according to a VA internal 
document.  Therefore, the treatment records for 1996 should be 
obtained.  

Because the Veteran's service personnel records and VA treatment 
records from 1996, which are claimed to show the onset of 
depression in service and the first treatment for depression 
after service, respectively, are not associated with his file, 
the Veteran's claim has not been specifically developed, and 
remand is required for full compliance with VA's duty to assist 
the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel 
records, as well as records from the VA 
treatment center in Oklahoma City from 1996 
to the present.  If no such records are 
available, formal findings are required that 
either the records sought do not exist are 
required, or that further efforts to obtain 
those records would be futile. 

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2010).


_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



